Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This is a continuation application which is a continuation of application 16747356, filed 01/20/2020 Claims Priority from Provisional Application 62794679, filed 01/20/2019. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 01/20/2020.	
Drawings
3.	Applicant’s drawings filed on 01/20/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
4.	The specification filed on 01/20/2020 is acceptable for examination proceedings.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bacastow et al. (US Pub. No. US 2016/0080397 A1, hereinafter refer as Bacastow) in view of Kumaresan et al. (US patent No. US 7,673,169 B1, hereinafter refer as to Kumaresan).

Bacastow provides a method and system for protecting data and tracking the movement of data as it is shared and moved between authorized and unauthorized devices and among authorized and unauthorized users using a Forensic Computing Platform.

Kumaresan provides a system for implementing an adaptive data access error handling policy comprising a first node of the plurality of nodes to send a data access request to the shared storage device, to identify a data access error associated with the data access request, and to determine whether to permit access to the shared file system based on the data access error being a local data access error or a global data access error.

As per claim 1, Bacastow  discloses a method, comprising: receiving, by a first computer system, data shared by a second computer system to permit the first computer system to perform processing of the data according to a set of policies specified by the second computer system (para. 0051 discloses registered Internal users may access, search, download and share stored archives based on their entitlements, for example); instantiating, by the first computer system, a verification environment in which to process the shared data (para. 0069 discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example); processing, by the first computer system, a portion of the shared data by executing a set of processing routines to generate a result based on the shared data (para. 0069 discloses Scout compares the results of the new scan with the stored results of the previous scan, para. 0070 discloses judge (4.1.2.) opens the files and searches for predetermined text strings … results of the analysis, for example); verifying, by the verification environment of the first computer system, whether the result is in accordance with the set of policies specified by the second computer system (para. 0069-0070 discloses Scout (4.1.4) can send the results of the entire scan to the cloud control server (4.2) … results of the analysis by Judge (4.1.2) are transmitted as meta logs to the cloud control server (4.2) and para. 0082 files are received by prophet (5.10) in order to determine patterns of data use that constitute rule violations or deviations from normal behavior, for example); determining, by the verification environment of the first computer system, whether to output the result based on the verifying (para. 0082 discloses as unusual behavior or rule violations are detected constituting anomalies, the anomalies are sent to Trumpet (5.11), for example); and sending, by the verification environment of the first computer system ((para. 0082 discloses as unusual behavior or rule violations are detected constituting anomalies, the anomalies are sent to Trumpet (5.11) … creates an alert, for example). 

Bacastow failed to explicitly discloses an indication of an outcome of the determining to the second computer system, wherein the indication is usable by the second computer system to determine whether to provide the first computer system with continued access to the shared data.  

Kumaresan discloses an indication of an outcome of the determining to the second computer system (fig. 7 depicted a computer cluster, for example), wherein the indication is usable by the second computer system to determine whether to provide the first computer system with continued access to the shared data (fig. 7 step 708 depicted determining whether to permit access to the shared file system based on the data access error being a local data access error or a global data access error, for example).  



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kumaresan with the teaching of Bacastow in order for implementing an adaptive data access error handling policy. [Kumaresan: Column 1 lines 7-10].

As per claim 2 as applied above, the modified device of Bacastow as modified Kumaresan discloses, wherein the shared data is received in an encrypted format, and wherein processing the portion of the shared data includes (fig. 1 depicted shared and moved between authorized and unauthorized devices and among authorized and unauthorized users, for example): requesting, from the verification environment by one of the set of processing routines, a set of data blocks included in the shared data; accessing, by the verification environment (para 0043 of Bacastow discloses Alerts Component (11) of the Forensic Computing Platform is operable to send alerts to the Authorized System Administrator (2) and other recipients based on the results of the Analytics Component, for example), (para. 0100 discloses 6.13--Configuration is operable as the initial set of instructions for the deployed application, for example); generating, by the verification environment using the set of decryption keys, decrypted versions of the set of data blocks; and processing (para. 0097 of Bacastow discloses Cryptography is operable for all encryption and decryption operations, for example), by ones of the set of processing routines, the decrypted versions within the verification environment (0069-0070 of Bacastow discloses Scout (4.1.4) can send the results of the entire scan to the cloud control server (4.2) … results of the analysis by Judge (4.1.2) are transmitted as meta logs to the cloud control server (4.2) and para. 0082 files are received by prophet (5.10) in order to determine patterns of data use that constitute rule violations or deviations from normal behavior, for example).  

As per claim 3 as applied above, the modified device of Bacastow as modified Kumaresan discloses, determining, by the verification environment of the first computer system, whether the set of processing routines have exhibited abnormal behavior (fig. 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior, for example).  

As per claim 4 as applied above, the modified device of Bacastow as modified Kumaresan discloses, wherein determining whether the set of processing routines have exhibited abnormal behavior (fig. 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior, for example) includes determining whether a given one of the set of processing routines has performed an input/output-based operation that is not permitted by the set of policies specified by the second computer system (fig, 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior which are determined by the Analytics Component, for example).    

As per claim 5 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein determining whether the set of processing routines have exhibited abnormal behavior includes determining whether an execution flow of the set of processing routines deviates from an execution flow observed in a prior execution of the set of processing routines (fig, 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior which are determined by the Analytics Component, for example).    
  
As per claim 6 as applied above, the modified device of Bacastow as modified Kumaresan discloses in response to determining that the set of processing routines have exhibited abnormal behavior, the verification (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example).  

As per claim 7 as applied above, the modified device of Bacastow as modified Kumaresan discloses in response to determining that the set of processing routines have exhibited abnormal behavior (fig. 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior, for example), the verification environment rejecting subsequent requests by the set of processing routines for data blocks included in the shared data ((para. 0069 of Bacastow scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example).

As per claim 8 as applied above, the modified device of Bacastow as modified Kumaresan discloses receiving, by the first computer system (fig. 1 of Bacastow, for example), an initial set of data that is shared by the second computer system; and processing, by the first computer system, the initial set of data by executing the set of processing routines to generate a particular result that is based on the initial set of data para. 0100 discloses 6.13--Configuration is operable as the initial set of instructions for the deployed application, for example), wherein the particular result is usable (para. 0067 discloses   the functional model is comprised of a Registered End Point (4.1), a Cloud Control Server (4.2) and APIs (4.3). the registered endpoint may be any computing endpoint with the capability to store and execute the deployed agents of the Forensic Computing Platform, for example).

As per claim 9 as applied above, the modified device of Bacastow as modified Kumaresan discloses providing, to a third computer system by the first computer system, the particular result, wherein the third computer system is configured to derive a particular verification model based on the set of initial data, the particular result, and the set of policies; and receiving, from the third computer system by the first computer system, the particular verification model (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example

As per claim 10 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein verifying whether the result is in accordance with the set of policies includes (para. 0051 of Bacastow discloses registered Internal users may access, search, download and share stored archives based on their entitlements, for example); determining whether the result corresponds to an acceptable result that is indicated by the particular verification model based on the portion of the shared data (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example);   

As per claim 11 as applied above, the modified device of Bacastow as modified Kumaresan discloses receiving, from a third computer system by the first computer system, a set of program instructions that are executable to instantiate the verification environment in which to process the shared data, wherein instantiating the verification environment include executing the set of program instructions received from the third computer system (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example). 

As per claim 12, Bacastow  a discloses non-transitory computer readable medium having program instructions stored thereon that are executable by a first computer system to perform operations comprising (fig. 1, for example): receiving data shared by a second computer system to permit the first computer system to perform processing of the data according to one or (para. 0051 discloses registered Internal users may access, search, download and share stored archives based on their entitlements, for example); processing a portion of the shared data, wherein the processing includes: instantiating a verification environment in which to process the portion of the shared data; causing execution of a set of processing routines in the verification environment to generate a result based on the shared data (para. 0069 scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example); verifying whether the result is in accordance with the one or more policies (0069-0070 discloses Scout (4.1.4) can send the results of the entire scan to the cloud control server (4.2) … results of the analysis by Judge (4.1.2) are transmitted as meta logs to the cloud control server (4.2) and para. 0082 files are received by prophet (5.10) in order to determine patterns of data use that constitute rule violations or deviations from normal behavior, for example); and determining whether to enable the result to be written outside the verification environment based on the verifying (para. 0082 discloses as unusual behavior or rule violations are detected constituting anomalies, the anomalies are sent to Trumpet (5.11), for example).

Bacastow failed to explicitly discloses sending an indication of an outcome of the determining to the second computer system (fig. 7 depicted a computer cluster, for example),  wherein the indication is usable by the second computer system to determine whether to provide the first computer system with continued access to the shared data.

Kumaresan discloses sending an indication of an outcome of the determining to the second computer system, wherein the indication is usable by the second computer system to determine whether to provide the first computer system with continued access to the shared data (fig. 7 step 708 depicted determining whether to permit access to the shared file system based on the data access error being a local data access error or a global data access error, for example).  

Bacastow and Kumaresan are analogous art because they both are directed to techniques for implementing an adaptive data access error handling policy and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bacastow with the specified features of Kumaresan because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kumaresan with the teaching of Bacastow in order for implementing an adaptive data access error handling policy. [Kumaresan: Column 1 lines 7-10].

As per claim 13 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein the operations further comprise: monitoring the first computer system for behavior that deviates from behavior indicated by the one or more policies (para. 0051 of Bacastow discloses registered Internal users may access, search, download and share stored archives based on their entitlements, for example). 

As per claim 14 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein the operations further comprise: in response to detecting that the first computer system has exhibited behavior deviating from behavior indicated by the one or more policies, preventing the set of processing routines from processing subsequent portions of the shared data (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example). 
 
As per claim 16 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein the data shared by the second computer system is in an encrypted format (para. 0007 of Bacastow discloses methods for protecting data in transmission include Secure Socket Layer (SSL) encryption which creates an encrypted tunnel between the sender and receiver of data, for example), wherein the (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example).

As per claim 17, Bacastow  discloses a method, comprising: receiving, by a sharing service computer system from a data provider computer system (para. 0051 discloses registered Internal users may access, search, download and share stored archives based on their entitlements, for example), information that defines a set of policies that affect processing of data that is shared by the data provider computer system with a data consumer computer system (para. 0069 scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example); receiving, by the sharing service computer system from the data consumer computer system, based on the particular set of data, the set of results, and the set of policies (para. 0069-0070, for example), the sharing service computer system generating a verification model for verifying whether a given result generated by the data consumer computer system based on a given portion of data shared (para. 0069 scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example); by the data provider computer system is in accordance with the set of policies (para. 0082 discloses as unusual behavior or rule violations are detected constituting anomalies, the anomalies are sent to Trumpet (5.11), for example); and sending, by the sharing service computer system to the data consumer computer system, the verification model for verifying whether results generated based on data shared by the data provider computer system is in accordance with the set of policies (0069-0070 discloses Scout (4.1.4) can send the results of the entire scan to the cloud control server (4.2) … results of the analysis by Judge (4.1.2) are transmitted as meta logs to the cloud control server (4.2) and para. 0082 files are received by prophet (5.10) in order to determine patterns of data use that constitute rule violations or deviations from normal behavior, for example).
  
Bacastow failed to explicitly discloses a set of results derived by processing a particular set of data shared by the data provider computer system with the data consumer computer system.

Kumaresan discloses a set of results derived by processing a particular set of data shared by the data provider computer system with the data consumer computer system (fig. 7 step 708 depicted determining whether to permit access to the shared file system based on the data access error being a local data access error or a global data access error, and col. 1 lines 35-37 discloses the shared data cluster may seamlessly move the applications to other properly functioning nodes of the cluster, for example). 

Bacastow and Kumaresan are analogous art because they both are directed to techniques for implementing an adaptive data access error handling policy and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bacastow with the specified features of Kumaresan because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Kumaresan with the teaching of Bacastow in order for implementing an adaptive data access error handling policy. [Kumaresan: Column 1 lines 7-10].

As per claim 18 as applied above, the modified device of Bacastow as modified Kumaresan discloses sending, by the sharing service computer system to the data consumer computer system, a set of program instructions that are executable to instantiate a verification environment in which to process data shared by the data provider computer system with the data consumer computer system (para. 0069 of Bacastow scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example). 

As per claim 19 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein the verification environment is operable to prevent results generated based on data shared by the data provider computer system that are not in accordance with the set of policies from being sent outside of the verification environment(0069-0070 of Bacastow discloses Scout (4.1.4) can send the results of the entire scan to the cloud control server (4.2) … results of the analysis by Judge (4.1.2) are transmitted as meta logs to the cloud control server (4.2) and para. 0082 files are received by prophet (5.10) in order to determine patterns of data use that constitute rule violations or deviations from normal behavior, for example);

As per claim 20 as applied above, the modified device of Bacastow as modified Kumaresan discloses wherein the verification environment is operable to monitor the data consumer computer system for abnormal behavior (fig. 20 of Bacastow depicted a four quadrant depiction of activities by risk based on normal and abnormal behavior, for example) and to provide an indication to the data provider computer system of abnormal behavior detected at the data consumer computer system (para. 0069 of Bacastow discloses scout scans endpoints for new and changed information and para. 0070 discloses Judge (4.1.2) opens the files and searches for pre-determined text strings, for example);

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bacastow et al. (US Pub. No. US 2016/0080397 A1, hereinafter refer as Bacastow) in view of Kumaresan et al. (US patent No. US 7,673,169 B1, hereinafter refer as to Kumaresan), further in view of Syme et al. (US patent US 10,581,883 B1, hereinafter refer as to Syme). 

As per claim 15 as applied above, the modified device of Bacastow as modified Kumaresan discloses all the claimed language except for wherein verifying whether the result is in accordance with the one or more policies includes: verifying the result based on one or more machine learning-based models trained based on the one or more policies and previous output from the set of processing routines. 
However, Syme discloses wherein verifying whether the result is in accordance with the one or more policies includes: verifying the result based on one or more machine learning-based models trained based on the one or more policies and previous output from the set of processing routines (col. 23 lines 2-8 discloses the computer system of example 10, wherein the MT/VP interface performs operations including causing the vision processing computer to determine the label by executing a classification algorithm using output of the machine learning-based algorithm and a model that includes a data structure that stores correlation data for labels and visual content, for example). 

Bacastow as modified by Kumaresan and Syme are analogous art because they both are directed to Messaging systems implemented on a network control the flow of electronic messages from sender computers to recipient computers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bacastow as modified by Kumaresan with the specified features of Syme because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Syme with the teaching of Bacastow as modified by Kumaresan in order for Computer networks facilitate the communication of electronic messages from sender computers to recipient computers. [Syme: Column 1 lines 16-18].

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
September 10, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434